DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments of May 10, 2021 have been entered. Claim 1 has been amended. Claims 17-18 have been cancelled. Claims 3 and 6-7 were previously cancelled. Claims 10-14 and 19-21 are withdrawn.  New claims 24-25 have been added. Claims 1-2, 4-5, 8-9, 15-16 and 22-25 are under consideration in this Office Action.

Maintained Grounds of Rejection based on Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 4-5, 8-9, 15-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doucette-Stamm et al., (US Patent 6,583,275 published June 2003) in Throsby et al., (US Pat Application 20120315278 published Dec. 2012; priority to June 2006).
The claims are drawn to a method for inducing in a subject opsonic antibodies against at least one polypeptide selected from the group of SEQ ID NO: 1 to SEQ ID NO:9, and active variants thereof, for treatment of an Enterococcus infection that can be treated by such opsonic antibodies, wherein the method comprises administering to the subject in need of such treatment, a composition comprising an effective amount of at least one polypeptide selected from the group of SEQ ID NO: 1 to SEQ ID NO: 9, and active variants thereof, to induce opsonic antibodies in the subject and confirming opsonic antibodies against at least one polypeptide selected from the group of SEQ ID
NO:1 to SEQ ID NO: 9 in the subject through testing a serum sample for opsonic killing activity.
E. faecium that are useful as components of effective antibacterial vaccines (col.2, lines 53-56). Additionally, vaccine compositions and methods for the protection or treatment of infection by E. faecium are within the scope of this invention (col. 3, lines 5-8). Doucette-Stamm et al., features E. faecium polypeptides, preferably a substantially pure preparation of an E. faecium polypeptide, or a recombinant E. faecium polypeptide. In preferred embodiments: the polypeptide has biological activity; the polypeptide has an amino acid sequence at least 60%, 70%, 80%, 90%, 95%, 98%, or 99% identical to an amino acid sequence of the invention contained in the Sequence Listing, preferably it has about 65% sequence identity with an amino acid sequence of the invention contained in the Sequence Listing, and most preferably it has about 92% to about 99% sequence identity with an amino acid sequence of the invention contained in the Sequence Listing; the polypeptide has an amino acid sequence essentially the same as an amino acid sequence of the invention contained in the Sequence Listing; the polypeptide is at least 5, 10, 20, 50, 100, or 150 amino acid residues in length; the polypeptide includes at least 5, preferably at least 10, more preferably at least 20, more preferably at least 50, 100, or 150 contiguous amino acid residues of the invention contained in the Sequence Listing (col. 5, lines 42-61). The encoded polypeptide includes all or a fragment of an amino acid sequence of the invention contained in the Sequence Listing (col. 6, lines 12-15). Doucette-Stamm et al., disclose vaccines for immunizing an individual against E. faecium. The method includes: immunizing a subject with an E. faecium polypeptide, e.g., a surface or secreted polypeptide, or active portion thereof, and a pharmaceutically acceptable carrier. Such vaccines have E. faecium, which are carried out by administering to an animal in need of such treatment, in particular a warm-blooded vertebrate, including but not limited to birds and mammals (col. 9, lines 62-67). In a particularly preferred embodiment, the mammal to be treated is human.
	Doucette-Stamm et al., disclose antibodies directed against their polypeptide, and producing antibodies in a host animal. Doucette-Stamm et al., disclose the ability to elicit antibodies to a designated polypeptide. Doucette -Stamm et al., disclose vaccine compositions for protection against infection by E. faecium or for treatment of E. faecium infection, a gram-negative spiral microaerophilic bacterium. In one embodiment, the vaccine compositions contain one or more immunogenic components such as a surface protein from E. faecium, or portion thereof, and a pharmaceutically acceptable carrier (col. 39, lines 10-16). The vaccine compositions of the invention can include an adjuvant, including N-acetyl-muramyl-L-threonyl-D-isoglutamine. (thr-MDP); RIBI, which contains three components from bacteria; monophosphoryl lipid A; trehalose dimycoloate; cell wall skeleton (MPL+TDM+CWS) in a 2% squalene/Tween 80 emulsion; and cholera toxin. Others which may be used are non-toxic derivatives of cholera toxin, including its B subunit, and/or conjugates or genetically engineered fusions of the E. faecium polypeptide with cholera toxin or its B subunit, procholeragenoid, fungal polysaccharides, including schizophyllan, muramyl dipeptide, muramyl dipeptide derivatives, phorbol esters, labile toxin of E. coli, non-E. faecium bacterial lysates, block polymers or saponins (col. 40-41, lines 61-12).
Comparison with instant SEQ ID NO:1

XX
AC   ADC95311;
XX
DT   01-JAN-2004  (first entry)
XX
DE   E. faecium protein sequence SEQ ID 4938.
XX
KW   Vaccine; urinary tract infection; bacteraemia; endocarditis; wound;
KW   abdominal-pelvic infection.
XX
OS   Enterococcus faecium.
XX
CC PN   US6583275-B1.
XX
CC PD   24-JUN-2003.
XX
CC PF   30-JUN-1998;   98US-00107532.
XX
PR   02-JUL-1997;   97US-0051571P.
PR   14-MAY-1998;   98US-0085598P.
XX
CC PA   (GENO-) GENOME THERAPEUTICS CORP.
XX
CC PI   Doucette-Stamm LA,  Bush D;
XX
DR   WPI; 2003-799836/75.
DR   N-PSDB; ADC91657.
XX
CC PT   New isolated nucleic acid derived from Enterococcus faecium encoding an 
CC PT   Enterococcus faecium polypeptide useful for detection, prevention and 
CC PT   treatment of a pathological condition resulting from a bacterial 
CC PT   infection.
XX
CC PS   Example 1; SEQ ID NO 4938; 243pp; English.
XX
CC   The invention relates to an isolated nucleic acid derived from 
CC   Enterococcus faecium encoding an Enterococcus faecium polypeptide having 
CC   one of 10 fully defined sequences given in the (or comprising 40 
CC   sequential nucleotides chosen from any of the nucleic acids, its 
CC   complement or sequences hybridising to it). Also included are a 
CC   recombinant vector comprising the nucleic acid operably linked to 
CC   transcription regulatory element, a cell comprising the vector and a 
CC   single-stranded probe comprising the nucleic acid. The nucleic acids are 
CC   chosen from 3654 disclosed sequences encoding 3654 disclosed proteins. 
CC   The nucleic acids is useful for diagnosing pathological conditions 
CC   resulting from E. faecium bacterial infection (e.g. urinary tract 
CC   infection, bacteraemia, endocarditis, wounds and abdominal-pelvic 
CC   infection) and for screening drugs such as agonists and antagonists. The 
CC   nucleic acid is useful for recombinant production of Candida albicans -
CC   derived peptides or antisense polypeptides. Pharmaceutical compositions 
CC   and vaccines containing the nucleic acid are useful for preventing or 
CC   treating Enterococcus faecium infections. The present sequence represents
CC   one if the disclosed E. faecium proteins.
XX


Query Match             99.3%;  Score 3435.5;  DB 4;  Length 689;
Best Local Similarity   99.4%;  
Matches  675;  Conservative    1;  Mismatches    2;  Indels    1;  Gaps    1;

Qy          1 MKRSDKHGKNRTGAYIAGAVILIAAAGGGYFYYQHYQETQAVEAGEKTVEQFVQALNKGD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         11 MKRSDKHGKNRTGAYIAGAVILIAAAGGGYFYYQHYQETQAVEAGEKTVEQFVQALNKGD 70

Qy        61 YNKAAEMTSKKAANKSALSEKEILDKYQNIYGAADVKGLQISNLKVDKKDDSTYSFSYKA 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        71 YNKAAEMTSKKAANKSALSEKEILDKYQNIYGAADVKGLQISNLKVDKKDDSTYSFSYKA 130

Qy       121 KMNTSLGELKDLSYKGTLDRNDGQTTINWQPNLVFPEMEGNDKVSLTTQEAARGNIIDRN 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       131 KMNTSLGELKDLSYKGTLDRNDGQTTINWQPNLVFPEMEGNDKVSLTTQEAARGNIIDRN 190

Qy       181 GEPLATTGKLKQLGVVPSKLGDGGEKTANIKAIA SSFDLTEDAINQAISQSWVQPDYFVP 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       191 GEPLATTGKLKQLGVVPSKLGDGGEKTANIKAIA SSFDLTEDAINQAISQSWVQPDYFVP 250

Qy       241 LKIIDGATPELPAGATIQEVDGRYYPLGEAAAQLIGYVGDITAEDIDKNPELSSNGKIGR 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       251 LKIIDGATPELPAGATIQEVDGRYYPLGEAAAQLIGYVGDITAEDIDKNPELSSNGKIGR 310

Qy       301 SGLEMAFDKDLRGTTGGKLSITDADGVEKKVLIEHEVQNGKDIKLTIDAKAQKTAFDSLG 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db       311 SGLEMAFDKDLRGTTGGKLSITDADGVEKKVLIEHEVQNGKDIKLTIDAKAQKTAFDRLG 370

Qy       361 GKAGSTVATTPKTGDLLALASSPSYDPNKMTNGISQEDYKAYEENPEQPFISRFATGYAP 420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       371 GKAGSTVATTPKTGDLLALASSPSYDPNKMTNGISQEDYKAYEENPEQPFISRFATGYAP 430

Qy       421 GSTFKMITAAIGLDNGTIDPNEVLTINGLKWQKDSSWGSYKVTRVSDVS-QVDLKTALIY 479
             ||||||||||||||||||||||||||||||||||||||||:|||||||| ||||||||||
Db       431 GSTFKMITAAIGLDNGTIDPNEVLTINGLKWQKDSSWGSYQVTRVSDVSQQVDLKTALIY 490


Qy       480 SDNIYAAQETLKMGEKKFRTGLDKFIFGEDLDLPISMNPAQISNEDSFNSDILLADTGYG 539
             ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       491 SDNIYTAQETLKMGEKKFRTGLDKFIFGEDLDLPISMNPAQISNEDSFNSDILLADTGYG 550

Qy       540 QGELLINPIQQAAMYSVFANNGTLVYPKLIADKETKDKKNVIGETALQTIVPDLREVVQD 599
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       551 QGELLINPIQQAAMYSVFANNGTLVYPKLIADKETKDKKNVIGETALQTIVPDLREVVQD 610

Qy       600 VNGTAHSLSALGIPLAAKTGTAEIKEKQDVKGKENSFLFAFNPDNQGYMMVSMLENKEDD 659
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       611 VNGTAHSLSALGIPLAAKTGTAEIKEKQDVKGKENSFLFAFNPDNQGYMMVSMLENKEDD 670

Qy        660 DSATKRASELLQYLNQNYQ 678
              |||||||||||||||||||
Db        671 DSATKRASELLQYLNQNYQ 689


ADC95457
ID   ADC95457 standard; protein; 374 AA.
AC   ADC95457;
XX
DT   01-JAN-2004  (first entry)
XX
DE   E. faecium protein sequence SEQ ID 5084.
KW   Vaccine; urinary tract infection; bacteraemia; endocarditis; wound;
KW   abdominal-pelvic infection.
OS   Enterococcus faecium.
XX
CC PN   US6583275-B1.
CC PD   24-JUN-2003.
CC PF   30-JUN-1998;   98US-00107532.
XX
PR   02-JUL-1997;   97US-0051571P.
PR   14-MAY-1998;   98US-0085598P.
XX
CC PA   (GENO-) GENOME THERAPEUTICS CORP.
CC PI   Doucette-Stamm LA,  Bush D;
XX
DR   WPI; 2003-799836/75.
DR   N-PSDB; ADC91803.
XX
CC PT   New isolated nucleic acid derived from Enterococcus faecium encoding an 
CC PT   Enterococcus faecium polypeptide useful for detection, prevention and 
CC PT   treatment of a pathological condition resulting from a bacterial 
CC PT   infection.
XX
CC PS   Example 1; SEQ ID NO 5084; 243pp; English.
XX
CC   The invention relates to an isolated nucleic acid derived from 
CC   Enterococcus faecium encoding an Enterococcus faecium polypeptide having 
CC   one of 10 fully defined sequences given in the (or comprising 40 
CC   sequential nucleotides chosen from any of the nucleic acids, its 
CC   complement or sequences hybridising to it). Also included are a 
CC   recombinant vector comprising the nucleic acid operably linked to 
CC   transcription regulatory element, a cell comprising the vector and a 
CC   single-stranded probe comprising the nucleic acid. The nucleic acids are 
CC   chosen from 3654 disclosed sequences encoding 3654 disclosed proteins. 
CC   The nucleic acids is useful for diagnosing pathological conditions 
CC   resulting from E. faecium bacterial infection (e.g. urinary tract 
CC   infection, bacteraemia, endocarditis, wounds and abdominal-pelvic 
CC   infection) and for screening drugs such as agonists and antagonists. The 
CC   nucleic acid is useful for recombinant production of Candida albicans -
CC   derived peptides or antisense polypeptides. Pharmaceutical compositions 
CC   and vaccines containing the nucleic acid are useful for preventing or 
CC   treating Enterococcus faecium infections. The present sequence represents
CC   one if the disclosed E. faecium proteins.
XX
SQ   Sequence 374 AA;

Query Match             100.0%;  Score 1849;  DB 4;  Length 374;

Matches  360;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;





Qy         1 MKKAKLFGLGAVALAAGLFLGACGNNGSTDSSGGKSSSDTTTAALITDTGGVDDRSFNQS 60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        15 MKKAKLFGLGAVALAAGLFLGACGNNGSTDSSGGKSSSDTTTAALITDTGGVDDRSFNQS 74

Qy        61 AWEGLEKWGKDQGLSRGNDGFQYFQSSNESDYIPNIDQALNAGFKTIFGIGYKLKPAIQE 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        75 AWEGLEKWGKDQGLSRGNDGFQYFQSSNESDYIPNIDQALNAGFKTIFGIGYKLKPAIQE 134

Qy       121 QATNNTGTNFVIIDDVIDGLDNVVSATFKDNEASYLAGVAAAYTTETNVVGFIGGVKGEV 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       135 QATNNTGTNFVIIDDVIDGLDNVVSATFKDNEASYLAGVAAAYTTETNVVGFIGGVKGEV 194

Qy       181 IDRFDAGFKAGVDAGAKELGKEIKVLNQYAGDFSAPDKGRSIAQGMYAQNADIIFHASGG 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       195 IDRFDAGFKAGVDAGAKELGKEIKVLNQYAGDFSAPDKGRSIAQGMYAQNADIIFHASGG 254

Qy       241 TGNGVFQEAKSLNESGDKKVWVIGVDRDQSDEGEYTLNGEKKNFTLTSTLKAVGTVVEDL 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       255 TGNGVFQEAKSLNESGDKKVWVIGVDRDQSDEGEYTLNGEKKNFTLTSTLKAVGTVVEDL 314

Qy       301 AQKSADGKFPGGEHTVYGLKEDGVGLTEGQLSDEAKKAVDEAKEKIISGDVKVPETPEEN 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       315 AQKSADGKFPGGEHTVYGLKEDGVGLTEGQLSDEAKKAVDEAKEKIISGDVKVPETPEEN 374

Additionally, Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:3 where Doucette-Stamm et al disclose SEQ ID NO:4430 having 98.8% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:4 where Doucette-Stamm et al disclose SEQ ID NO:7232 having 97.5% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:5 where Doucette-Stamm et al disclose SEQ ID NO:6355 having 97.6% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:6 where Doucette-Stamm et al disclose SEQ ID NO:3810 having 91.9% sequence identity.  Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:8 where Doucette-Stamm et al disclose SEQ ID NO:6778 having 99.0% sequence identity. 

NO:1 to SEQ ID NO: 9 in the subject through testing a serum sample for opsonic killing activity.
	Throsby et al., teach human binding molecules having killing activity against enterococci and uses thereof. Throsby et al., teach a method of screening a binding molecule (or a functional fragment or variant thereof) for specific binding to the same epitope of a bacterial organism (Gram-positive and/or Gram-negative), e.g. Enterococcus, as the epitope bound by a human binding molecule hereof, wherein the method comprises the steps of (a) contacting a binding molecule to be screened, a binding molecule hereof and a bacterial organism or fragment thereof, (b) measure if the binding molecule to be screened is capable of competing for specifically binding to the bacterial organism or fragment thereof with the binding molecule hereof. In a further step it may be determined, if the screened binding molecules that are capable of competing for specifically binding to the bacterial organism or fragment thereof have killing activity, e.g. opsonic activity para. 0101].
Phagocytosis of opsonized pathogens is enhanced due to the specific recognition of receptors on the phagocyte for the opsonin (the Fc receptor in case the 
 Antibodies that were obtained in the screens were validated in ELISA for specific enterococcal binding activity, i.e. binding to one or more enterococcal strain [para. 0112].  Example 7 teach an In Vitro Opsonic Phagocytic Activity of Enterococcal Specific IgGs Measured by Opsonophagocytic Killing Assay. The opsonophagocytic assay was conducted to quantify the killing activity of anti-enterococci human IgG1 against the enterococcal clinical isolate. The killing activity (%) of the antibodies was calculated as the mean number of CFU surviving in the sample containing leukocytes subtracted from the mean number of CFU surviving in the sample without leukocytes, divided by the latter, and amplified. Multiple concentrations of the anti-enterococci human IgG1 were tested  in two independent experiments [para. 0118].  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to administer Doucette-Stamm et al., polypeptides already known to induce antibody production and treat Enterococcus infections, wherein Throsby et al., screening and validation of the antibodies through testing a serum sample for opsonic 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take administering effective amount of well-known Enterococcus polypeptide wherein the polypeptide also induce opsonic antibodies wherein there is no change in the respective function of the administered polypeptide, the induced opsonic antibodies or validation assays, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Response to Arguments
4.	Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Applicants argue that the references, even when combined, do not teach or suggest the capability of any of the 3654 Doucette-Stamm et al. polypeptides to induce the generation of opsonic antibodies in a subject. There is also no reason that would have prompted a person of ordinary skill in the art to combine the teachings of Doucette-Stamm et al. and Throsby et al. to arrive at the claimed method with reasonable expectation of success.
Contrary to Applicants argument, it would have been prima facie obvious at the time of applicants’ invention to administer Doucette-Stamm et al., polypeptides already known to induce antibody production and treat Enterococcus infections, wherein Throsby et al., teach screening and validation of the antibodies through testing a serum sample for opsonic killing activity in order to measure the opsonophagocytic activity of Enterococcal specific IgGs.

	Applicants argue that while Doucette-Stamm et al., disclose the polypeptides and the claimed sequences, Doucette-Stamm et al., do not teach or suggest that the 3654 polypeptides are able to induce opsonic antibodies against an Enterococcus infection. MPEP 2112 states something which is old does not become patentable upon the discovery of a new property.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.  Therefore, Doucette-Stamm et al., clearly teach the polypeptides recited by claim 8; and the composition of claim 1. 
	Furthermore, the inherent feature need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

Therefore, Doucette-Stamm et al., clearly teach the polypeptides recited by claim 8; and the composition of claim 1. 

Applicants state that Doucette-Stamm’s composition comprising the polypeptides would inherently induce opsonic antibodies in a patient. However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In this case, the Doucette-Stamm’s composition comprising the polypeptides is identical to the polypeptides of claims. Doucette-Stamm’s polypeptides have 91.9% -99.3% sequence identity meeting the definition of active variants.  Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:3 where Doucette-Stamm et al disclose SEQ ID NO:4430 having 98.8% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:4 where Doucette-Stamm et al disclose SEQ ID NO:7232 having 97.5% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:5 where Doucette-Stamm et al disclose SEQ ID NO:6355 having 97.6% sequence identity. Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:6 where Doucette-Stamm et al disclose SEQ ID NO:3810 having 91.9% sequence identity.  Doucette-Stamm et al., disclose instantly claimed SEQ ID NO:8 where Doucette-Stamm et al disclose SEQ ID NO:6778 having 99.0% sequence identity. 
Applicants clearly claim a method for inducing in a subject opsonic antibodies against at least one polypeptide selected from the group of SEQ ID NO: 1 to SEQ ID NO:9, and active variants thereof, for treatment of an Enterococcus infection that can be 


Furthermore, Throsby et al., clearly provide motivation for screening a binding molecule (or a functional fragment or variant thereof) for specific binding to the same epitope of a bacterial organism (Gram-positive and/or Gram-negative), e.g. Enterococcus, as the epitope bound by a human binding molecule hereof, wherein the method comprises the steps of (a) contacting a binding molecule to be screened, a binding molecule hereof and a bacterial organism or fragment thereof, (b) measure if the binding molecule to be screened is capable of competing for specifically binding to the bacterial organism or fragment thereof with the binding molecule hereof. In a further step it may be determined, if the screened binding molecules that are capable of competing for specifically binding to the bacterial organism or fragment thereof have killing activity, e.g. opsonic activity. Throsby et al., even point out earlier teachings of confirming opsonic activity of antiserum in WO99/18996.  Assays for verifying if a binding molecule has killing activity such as opsonic activity are well-known in the art (see for instance Manual of Molecular and Clinical Laboratory Immunology, 7th Edition). 

Applicants argue that Throsby et al. use an opsonophagocytic assay to test antibodies generated in vitro for passive immunization.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Contrary to applicants argument, Doucette-Stamm et al., disclose a method comprising administering to a patient in need of treatment of a Enterococcus infection, where the composition comprises at least one polypeptide selected from the group of SEQ ID NO:1 to SEQ ID NO:9, and active fragments thereof, wherein at least one polypeptide or fragment inherently induces opsonic antibodies in a patient in need thereof.  Doucette-Stamm et al., teach antibodies directed against their polypeptide, and producing antibodies in a host animal. Doucette-Stamm et al., teach the ability to elicit antibodies to a designated polypeptide. Doucette -Stamm et al., teach vaccine compositions for protection against infection by E. faecium or for treatment of E. faecium infection, a gram-negative spiral microaerophilic bacterium.  



E. faecium that are useful as components of effective antibacterial vaccines (col.2, lines 53-56). Additionally, vaccine compositions and methods for the protection or treatment of infection by E. faecium are within the scope of this invention (col. 3, lines 5-8). Doucette-Stamm et al., disclose vaccines for immunizing an individual against E. faecium. The method includes: immunizing a subject with an E. faecium polypeptide, e.g., a surface or secreted polypeptide, or active portion thereof, and a pharmaceutically acceptable carrier. Such vaccines have therapeutic and prophylactic utilities (col. 9, lines 17-24). Also taught are methods for preventing or treating disease caused by certain bacteria, including E. faecium, which are carried out by administering to an animal in need of such treatment, in particular a warm-blooded vertebrate, including but not limited to birds and mammals (col. 9, lines 62-67). In a particularly preferred embodiment, the mammal to be treated is human. Therefore, this argument is not found persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, . 
Furthermore, Throsby et al., do teach administration of anti-bacterial therapeutic and/or prophylactic agents including anti-microbial peptides. In addition, applicants argue about the highly unpredictable ability to induce opsonic antibodies. However, the claims only require confirming opsonic antibodies against at least one polypeptide selected from the group of SEQ ID NO:1 to SEQ ID NO: 9 in the subject through testing a serum sample for opsonic killing activity.  Throsby et al., clearly teach performing and confirming the opsonic killing test to be well known. No more than routine skill was required to perform and confirm opsonic killing activity; which Throsby et al., teach.
Therefore, the arguments were not found persuasive and the rejection of record is maintained. 

Conclusion
5.	No claims allowed. Claims 24-25 are objected to as being dependent upon rejected claims. 

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645